

Exhibit 10.83


PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
STOCK AWARD – NON-EMPLOYEE DIRECTORS


PG&E CORPORATION, a California corporation, hereby grants a Stock Award to the
Recipient named below. The Stock Award has been granted under the PG&E
Corporation 2014 Long-Term Incentive Plan (the “LTIP”). The terms and conditions
of the Stock Award are set forth in this cover sheet and in the attached Stock
Award Agreement (the “Agreement”).
Date of Grant:  November 13, 2019
Name of Recipient:   
Award ID Number:   
Value of Stock Award:  $[INSERT] 


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Equity Awards for Non-Employee Directors
under the LTIP.


















Attachment






--------------------------------------------------------------------------------



PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
STOCK AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

The LTIP and Other Agreements
This Agreement and the above cover sheet constitute the entire understanding
between you and PG&E Corporation regarding the Stock Award, subject to the terms
of the LTIP. Any prior agreements, commitments, or negotiations are superseded.
In the event of any conflict or inconsistency between the provisions of this
Agreement or the above cover sheet and the LTIP, the LTIP will govern.
Capitalized terms that are not defined in this Agreement or the above cover
sheet are defined in the LTIP.
Grant of Stock Award
Conditioned upon the occurrence of an effective date of PG&E Corporation’s plan
of reorganization under chapter 11 of the U.S. Bankruptcy Code (the “Chapter 11
Plan”) occurring during calendar year 2020 (the “Effective Date), you will be
issued a number of shares of Stock (“Shares”) on a fully vested basis within
thirty (30) days following the Effective Date pursuant to the LTIP, provided
that you have not had a Separation From Service prior to the Effective Date
(except as set forth below). Notwithstanding the foregoing, if the Effective
Date occurs prior to June 22, 2020, such Shares will be issued to you within
thirty (30) days following June 22, 2020, provided that you have not had a
Separation From Service prior to such date (except as set forth below). The
number of Shares shall be determined by dividing (i) $[INSERT], as shown on the
cover sheet of this Agreement, by (ii) the value of a Share of reorganized PG&E
Corporation as determined in accordance with the Chapter 11 Plan. The Stock
Award is subject to the terms and conditions of this Agreement and the LTIP.
Separation of ServiceIf you have a Separation from Service, whether voluntarily
or involuntarily, prior to the later of (i) the Effective Date or (ii) June 22,
2020, the Stock Award subject to this Agreement will be automatically cancelled
and forfeited, except in the event (a) of your death, (b) of your Disability
(within the meaning of Section 409A of the Code), (c) of your resignation from
the Board in connection with, or in anticipation of, the confirmation of the
Chapter 11 Plan, (d) of PG&E Corporation’s Nominating and Governance Committee
approval of vesting in connection with your resignation or removal, or (e) that
for any reason you cease to be on the Board following a Change in Control;
provided, however, that if you have a Separation from Service due to a pending
Disability determination, forfeiture will not occur until a finding that such
Disability has not occurred.Death/Disability
In the event of your Disability (as defined in Section 409A of the Code) or
death, you or your estate will remain eligible to receive the Shares in respect
of your Stock Award on the relevant date described in the section “Grant of
Stock Award.”
Voluntary Termination in Connection with POR Implementation


In the event that you resign from the Board in connection with, or in
anticipation of, the confirmation of the Chapter 11 Plan, or in the event PG&E
Corporation’s Nominating and Governance Committee approves vesting in connection
with your resignation or removal, you will remain eligible to receive the Shares
in respect of your Stock Award on the relevant date described in the section
“Grant of Stock Award.”Change in Control
In the event you cease to be on the Board for any reason following the
occurrence of a Change in Control, you will remain eligible to receive the
Shares in respect of your Stock Award on the relevant date described in the
section “Grant of Stock Award.”
Taxes
PG&E Corporation generally will not be required to withhold taxes on taxable
income recognized by you upon the issuance of the Shares received in respect of
the Stock Award. You shall be responsible for all taxes with respect to the
Stock Award. PG&E Corporation makes no guarantees regarding the tax treatment of
the Stock Award.




--------------------------------------------------------------------------------




Voting and Other RightsYou will not have voting rights with respect to the
Shares received in respect of the Stock Award until the date the underlying
Shares are issued to you (as evidenced by appropriate entry on the books of PG&E
Corporation or its duly authorized transfer agent).Effect on Other LTIP Awards
This Stock Award is granted to you in lieu of any award that may otherwise be
granted to you under the LTIP in respect of 2019, including under Section 7 of
the LTIP. In connection with the grant of the Stock Award, you hereby
acknowledge that, in consideration of the Stock Award, you will not receive any
other award under the LTIP in respect of 2019.


Applicable LawThis Agreement will be interpreted and enforced under the laws of
the State of California.






